Decree affirmed. This is an appeal from a final decree ordering the corporate plaintiff to pay the defendant town the sum of $360 for use and occupation of a certain parcel of land in accordance with a counterclaim in the answer and dismissing the bill of complaint. The bill sought, among other things, to have a vote of the limited town meeting to sell the land to another company declared invalid; and to have St. 1957, c. 69, § 1, declared unconstitutional as “onerous, burdensome and impossible of accomplishment.” This statute raised the number of signatures necessary to obtain a referendum on a vote of the limited town meeting from twenty-five to one hundred in each precinct. There are six precincts, and the signatures must be obtained in five days. The judge found against all the contentions of the plaintiffs, and made findings and an order for decree “On the above facts and all the evidence.” This was not the equivalent of a report of *797the material facts found by him under G. L. c. 214, § 23, and the entry of the decree imported a finding of every fact essential to sustain it and within the scope of the pleadings. Birnbaum v. Pamoukis, 301 Mass. 559, 561-562. There is no need to make a pronouncement on the constitutional question. Attorney Gen. v. Dover, 327 Mass. 601, 608.
Raymond N. Evans, for the plaintiffs.
Edward M. Conley, Town Counsel, for the defendants.
The case was submitted on briefs.